United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION, Kingsville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1911
Issued: June 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 11, 2017 appellant filed a timely appeal from a May 3, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision dated January 23, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 14, 1987 appellant, then a 49-year-old safety and occupational disease manager,
filed an occupational disease claim (Form CA-2) alleging that, on February 13, 1987, he first
1

5 U.S.C. § 8101 et seq.

became aware that he had cervical and lumbar degenerative disease caused by repeated trauma
while in the performance of his federal employment.2
On May 27, 1987 appellant provided a chronological history of his neck and back injuries
beginning on July 3, 1960 as active duty National Guard, and continuing through his work as a
firefighter, as a safety management intern, in the Coast Guard Reserves, and during his Naval
civilian employment.3
By decision dated September 14, 1987, OWCP accepted that appellant’s multiple workrelated injuries had permanently aggravated his cervical degenerative disc disease. On
September 29, 1987 it informed him that it accepted that both his cervical and lumbar degenerative
disc disease had been permanently aggravated by his work-related injuries.
Appellant subsequently filed a traumatic injury claim (Form CA-1) alleging that, on
August 28, 1990, he stepped into a grass covered hole and wrenched his low back causing injury
to his sciatic nerve and left leg. He explained that he was returning to his office from Hanger 43
when the injury occurred.4 On March 5, 2001 OWCP accepted the claim for lumbar sprain and
noted that it was combining appellant’s claim files.
On March 12, 2012 appellant filed a schedule award claim (Form CA-7).
By decision dated August 1, 2012, OWCP granted appellant schedule awards for 10
percent permanent impairment of his left upper extremity, and 6 percent permanent impairment of
his left lower extremity. By decision dated February 21, 2014, it found that he had an additional
4 percent permanent impairment of his left upper extremity, totaling 14 percent permanent
impairment, an additional 9 percent permanent impairment of his left lower extremity, totaling 15
percent permanent impairment, and 6 percent permanent impairment of his right lower extremity
for which he received schedule awards.
On August 23, 2014 appellant filed a claim for an additional schedule award (Form CA7). In a September 16, 2014 letter, OWCP requested additional medical evidence establishing
greater permanent impairment than that which was previously awarded. By decision dated
February 3, 2015, it denied appellant’s claim for an additional schedule award, finding that he
failed to submit sufficient medical evidence establishing increased permanent impairment.

2

This claim was assigned OWCP File No. xxxxxx214.

3
The record contains evidence pertaining to several of appellant’s other claims, which have not been combined
with this case record. On August 18, 1981 appellant filed a traumatic injury claim (Form CA-1) alleging that on
August 17, 1981 he injured his lower back unloading boxes. He filed a second traumatic injury claim on January 15,
1985 alleging injury to his lower back and right knee on January 8, 1985 after he stepped into an animal’s den while
crossing a grassy area. On March 24, 1986 appellant, filed a traumatic injury claim (Form CA-1) alleging that he hit
his head on a steel overhead door jamb while ascending narrow stairs and injured his head and neck. This claim was
accepted for cervical strain.
4
That claim was assigned OWCP File No. xxxxxx916. OWCP File Nos. xxxxxx214 and xxxxxx916 have been
administratively combined, with File No. xxxxxx214 serving as the master file.

2

Appellant requested reconsideration of the February 3, 2015 decision on
February 24, 2015. On March 13, 2015 OWCP referred appellant for a second opinion evaluation
scheduled for April 15, 2015. On March 27, 2015 appellant notified OWCP that he was
undergoing surgery on April 3, 2015 and cancelled the second opinion evaluation. By decision
dated March 30, 2015, OWCP informed appellant that, as he had undergone additional surgery,
his claim for a schedule award was premature because he had not reached maximum medical
improvement following his surgery.
On June 24, 2015 appellant again requested reconsideration and requested that OWCP
reschedule a second opinion evaluation to determine his permanent impairment for schedule award
purposes. OWCP scheduled a second opinion evaluation with Dr. Joseph McGowin, a Boardcertified orthopedic surgeon, for August 26, 2015.
In his September 10, 2015 report, Dr. McGowin reviewed the medical records and
performed a physical examination. He diagnosed chronic exacerbation of cervical and lumbar
degenerative disc disease, chronic left C5 and C6 radiculopathy and chronic bilateral L5 and S1
radiculopathy. Dr. McGowin opined that appellant had nine percent permanent impairment of the
left upper extremity and six percent permanent impairment of the left lower extremity in
accordance with the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).5
OWCP’s medical adviser reviewed this report on September 18, 2015 and found that
appellant had no more than 10 percent permanent impairment of the left upper extremity and 6
percent permanent impairment of the left lower extremity. He found no permanent impairment in
the right upper or lower extremities.
By decision dated November 24, 2015, OWCP found that appellant was not entitled to an
additional schedule award.
In a letter received by OWCP on November 18, 2016, appellant requested reconsideration
of the November 24, 2015 decision. He alleged a worsening of his injury-related condition. In
support of his claim, appellant submitted April 7, 2016 cervical and lumbar spine magnetic
resonance imaging (MRI) scans. Appellant’s physician, Dr. Steven D. Grijalva, an orthopedic
surgeon, completed an undated report and opined that appellant had progressive degeneration of
his lumbar spine and that he exhibited severe deconditioning of his lower extremities due to his
lumbar pain. He concluded that appellant had not reached maximum medical improvement and
required further treatment.
By decision dated January 23, 2017, OWCP reviewed the merits of appellant’s claim and
found that he had not established additional permanent impairment of a scheduled member or
function of the body, greater than that which was previously awarded.
On April 17, 2017 appellant requested reconsideration of the January 23, 2017 merit
decision. He provided a letter dated April 10, 2017 in which he alleged that the January 23, 2017

5

A.M.A., Guides (6th ed. 2009).

3

decision was confusing and that his accepted conditions continued to worsen. Appellant asserted
that impairment ratings were not necessary for OWCP to address his claim.
By decision dated May 3, 2017, OWCP denied appellant’s request for reconsideration of
the merits of his claim under 5 U.S.C. § 8128(a).
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against payment
of compensation at any time on its own motion or on application by the claimant.6 Section
10.606(b)(3) of the Code of Federal Regulations provides that a claimant may obtain review of the
merits of the claim by submitting, in writing, an application for reconsideration which sets forth
arguments or evidence and shows that OWCP erroneously applied or interpreted a specific point
of law; or advances a relevant legal argument not previously considered by OWCP; or includes
relevant and pertinent new evidence not previously considered by OWCP.7 Section 10.608 of
OWCP’s regulations provides that when a request for reconsideration is timely, but does meet at
least one of these three requirements, OWCP will deny the application for review without
reopening the case for a review on the merits.8 Section 10.607(a) of OWCP’s regulations provides
that to be considered timely an application for reconsideration must be received by OWCP within
one year of the date of OWCP’s merit decision for which review is sought.9
OWCP procedures provide that if a claimant is seeking an increased schedule award due
to increased impairment or additional exposure, but is not contesting a prior schedule award, this
submission should not be treated as a reconsideration request, but developed as a claim for an
additional schedule award.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.608.

9

Id. at § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations¸ Chapter 2.1602.4
(February 2016).
10
Even if the term reconsideration is used, when a claimant is not attempting to show error in the prior schedule
award decision and submits medical evidence regarding an increased permanent impairment at a date subsequent to
the prior schedule award decision, this submission should be considered a claim for an additional schedule award and
not subject to the one-year time limitation for reconsideration. G.E., Docket No. 17-0594 (issued September 14,
2017); B.K., 59 ECAB 228 (2007); Paul R. Reedy, 45 ECAB 488 (1994); Federal (FECA) Procedure Manual, Part 2
-- Claims, Reconsiderations, Chapter 2.1602.3(b) (February 2016). This medical evidence should establish maximum
medical improvement, describe the impairment in detail, and provide a percentage of impairment. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.5b
(March 2017).

4

OWCP issued a January 23, 2017 merit decision denying appellant’s claim for an
additional schedule award as there was no medical evidence establishing that appellant had reached
maximum medical improvement, that described his permanent impairment in detail, and that
provided a percentage of his permanent impairment in accordance with its procedures.11 Appellant
timely requested reconsideration of the January 23, 2017 decision on April 17, 2017. With his
submission, appellant alleged that OWCP had improperly denied his prior request for an increased
schedule award. While appellant asserted that his condition had worsened, he did not submit any
evidence with respect to increased permanent impairment or additional exposures, and therefore,
OWCP properly reviewed his submission as a request for reconsideration rather than a request for
an additional schedule award.12
As noted above, to require merit review the request for reconsideration must set forth
arguments or evidence that shows that OWCP erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by OWCP, or constitute
relevant and pertinent new evidence not previously considered by OWCP.13
The Board finds that appellant has not submitted argument or evidence that OWCP
erroneously applied or interpreted a specific point of law. Appellant generally argued that
OWCP’s decision was confusing, and provided his understanding of the evidence required to
establish his schedule award claim.
While a reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.14 Because appellant did not provide any support for his allegation regarding the
deficiencies of OWCP’s decision or his interpretation of the law, the Board finds that these
arguments do not have a reasonable color of validity.15 Appellant’s argument is therefore
insufficient to require OWCP to reopen his schedule award claim for consideration of the merits.
Appellant also did not provide any medical evidence in support of his contention that his
condition continued to worsen such that he had increased permanent impairment of his left upper
extremity or bilateral lower extremities. As he failed to provide relevant and pertinent new
evidence not previously considered by OWCP, OWCP properly denied his request for
reconsideration of the merits of his increased schedule award claim.

11

Id. at Chapter 2.808.5b (March 2017).

12

See F.K., Docket No. 17-0308 (issued December 21, 2017).

13

Supra note 7.

14

M.E., Docket No. 07-1189 (issued September 20, 2007).

15

F.K., Docket No. 17-0308 (issued December 21, 2017).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

